

115 HR 6031 IH: Protecting Rational Incentives in Newsprint Trade Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6031IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mrs. Noem (for herself, Mr. Crist, Mr. Flores, Mr. Norman, Mr. Gohmert, Mr. Weber of Texas, Ms. Jenkins of Kansas, Mr. Poliquin, Mr. Bilirakis, Mr. Grothman, Mr. Rodney Davis of Illinois, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require a study of the well-being of the newsprint and publishing industry in the United States, and for other purposes. 
1.Short titleThis Act may be cited as the Protecting Rational Incentives in Newsprint Trade Act of 2018 or the PRINT Act. 2.Study of newsprint industry well-being (a)StudyThe Secretary of Commerce shall conduct a study of the economic well-being, health, and vitality of the newsprint industry and the local newspaper publishing industry in the United States, which shall include an assessment of the following: 
(1)The trends in demand for newsprint and traditional printed newspapers. (2)The trends in demand for digital or online consumption of news. 
(3)The costs of inputs in the production of traditional printed newspapers, including the use of newsprint. (4)The effect of declining readership of traditional printed newspapers on the continued viability of the newsprint and newspaper publishing industries and the continued availability of coverage of local news, local sports, local government, and local disaster prevention and awareness. 
(5)The trends in the pulp and paper industry of the United States and the effect of declining demand for newsprint on the health of the pulp and paper industry. (6)Measures undertaken by printers and newspaper publishers to reduce costs in response to increased costs for newsprint in the United States, and whether such measures have harmed local news coverage or reduced employment in the newspaper and publishing industries. 
(7)Whether measures undertaken by publishers and printers to reduce costs have harmed local businesses that advertise in local newspapers. (8)The global production capacity for newsprint in light of the declining demand for newsprint. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall submit to the President and Congress a report on— (1)the findings of the study required by subsection (a); and 
(2)any recommendations that the Secretary considers appropriate. (c)Stay of determinations (1)In generalSubject to paragraph (2) and notwithstanding any provision of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), the Secretary of Commerce and the United States International Trade Commission may not give effect to an affirmative determination in an antidumping or countervailing duty investigation relating to imports of uncoated groundwood paper conducted under that title until the President certifies to the Secretary and the Chairman of the Commission that the President— 
(A)has received the report required by subsection (b); and (B)has concluded that giving effect to the determination is in the economic interest of the United States. 
(2)Rates 
(A)In generalUntil such time as the President issues the certification described in paragraph (1), the administering authority (as defined in section 771(1) of the Tariff Act of 1930 (19 U.S.C. 1677(1))) shall order a rate of zero for deposits posted pursuant to sections 703(d), 705(c)(1), 733(d), and 735(c)(1) of that Act (19 U.S.C. 1671b(d), 1671d(c)(1), 1673b(d), and 1673d(c)(1)) in an investigation described in paragraph (1). (B)Effective dateThis paragraph shall take effect on the date of the enactment of this Act without regard to any later effective date of an order required by subparagraph (A). 
(3)Canada and MexicoPursuant to article 1902 of the North American Free Trade Agreement and section 408 of the North America Free Trade Agreement Implementation Act (19 U.S.C. 3438), this subsection applies to goods from Canada and Mexico. (4)ApplicationThis subsection applies only to an antidumping or countervailing duty investigation that is ongoing as of the date of the enactment of this Act. 
